— In a matrimonial action, defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated September 7, 1978, as denied his motion to vacate a judgment of divorce entered upon his default. Order reversed insofar as appealed from, without costs or disbursements, motion granted and judgment vacated, on condition that, in the interim, defendant fully comply with the terms of the stipulation spread on the record before Mr. Justice Rodell at Special Term, Part V-A, of the Supreme Court, Queens County, on October 13, 1978. As we have previously stated, our policy with respect to vacating defaults in matrimonial actions is a liberal one (Kerr v Kerr, 6 AD2d 807; Hewlett v Hewlett, 63 AD2d 977). The circumstances which gave rise to the default in this case justify our reversal and the granting of defendant’s motion to open his default under the *999condition here indicated (see Rizzo v Rizzo, 50 AD2d 915). Damiani, J. P., Suozzi, Lazer and Rabin, JJ., concur.